Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks filed 12/17/2020. Claims 1-16, as filed on 4/24/2019, are currently pending and have been fully considered below.
Nonfunctional Descriptive Material
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. Once it is determined that the limitation is directed to printed matter, the examiner must then determine if the matter is functionally or structurally related to the associated physical substrate. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1267-1268 (Fed. Cir. 2015). If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example a hatband with images displayed on the hatband but not arranged in any particular sequence. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 

The limitations regarding the name tag in claims 11, 13 and 14 are determined to be nonfunctional descriptive material and therefore patentable weight is not given to the limitations. This is because similar to the printed dice in Ex parte Gwinn, where the claims differed from the prior art solely by the printed matter in the dice and the claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure, the “name tag” serves no functional relationship other than to provide a description of a label. The characters of the name tag on the screen are not functional. As long as the art teaches the ability to provide words/information in the screen, the claims are properly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benschop (U.S. Patent Publication No. 2013/0218773) in view of Samet (U.S. Patent Publication No. 2016/0063314).
As per claim 1, Benschop discloses An age verification system comprising: 
a management apparatus including a request processing unit transmitting a request signal including image data of an image obtained by capturing a target person 
([0010] The supplier system contains a customer terminal configured for registering a customer image and a document image for the age verification.); and including
a communication unit that receives the request signal from the management apparatus (see fig. 1),
a display unit that displays an age verification screen including the image by using the image data included in the request signal 
([0010] The age verification system comprises a central computer system an a plurality of display units connected to the central computer system.),

an operation unit that receives an operation input by a confirmer when the age verification screen is viewed by the confirmer, as an age verification result 
([0068] Depending the on the result of the analysis by the web server, the web server 10 returns a web page W to each of the age verification terminals. In case the analysis reveals that no display units 5A-5D are available for age verification, the web  and

a response processing unit that transmits a response signal including the age verification result received by the operation unit to the management apparatus 
([0033] In still another embodiment of the invention, the central computer system is configured for periodically receiving requests from the age verification terminals for availability of display units and for responding to the request in dependence of the availability of the display units.).

However, Benschop does not appear to disclose a mobile terminal. 
Samet teaches an image processing apparatus for facial recognition with the feature of a mobile terminal ([0030] discusses a mobile device).
From this teaching of Samet, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of Benschop to include the mobile terminal, taught by Samet, in order to provide portability.

As per claim 2, Benschop discloses further comprising:
an imaging device that creates the image data by capturing the target person, wherein the management apparatus is configured to acquire the image data from the imaging device 
([0006] WO 2009/113846 discloses a cash register system for verifying the age of a person that intends to purchase an age-restricted item. A video camera is provided that is configured for capturing an image of the person (person image).).

As per claim 3, Benschop discloses wherein the management apparatus further includes a pre-processing unit, and wherein the pre-processing unit detects a face of the target person by performing image analysis of the image data acquired from the imaging device, and causes the request processing unit to transmit the request signal including the image data 
([0012] The age verification request from the supplier system is made unavailable for other display units when the request is processed at the processing display unit.).

As per claims 4, Benschop discloses, wherein the management apparatus further includes an estimation processing unit, wherein the estimation processing unit estimates whether or not an age of the target person is equal to or higher than a specific age by performing image analysis of the image data acquired from the imaging device 
([0018] Age restricted services include e.g. entry of a building or other premises for an event not aimed at people under or above a particular age. The supplier system may e.g. comprise a tourniquet provided with an age verification terminal.), and
wherein the request processing unit is configured to transmit the request signal including an estimation result of the estimation processing unit to the mobile terminal 
([0006] The document image is also transmitted to the remote age verification system and the authorization signal for allowing purchase of the age-restricted item is sent when it is determined from the document that the person has the appropriate age.).

As per claim 5, Samet discloses, wherein the mobile terminal is one of a plurality of the mobile terminals, and wherein the request processing unit is configured to simultaneously transmit the request signal to the plurality of mobile terminals (see [0030]).

As per claim 6, Benschop discloses, wherein, when one first mobile terminal among the plurality of mobile terminals transmits the response signal to the management apparatus, a notification signal is transmitted from the management apparatus to second mobile terminal different from the first mobile terminal among the plurality of mobile terminals (see fig. 2).

As per claim 7, Benschop discloses, wherein each of the plurality of mobile terminals is configured to end display of the age verification screen on the display unit when receiving the notification signal (see fig. 1).

As per claim 8, Benschop discloses, wherein the request processing unit is configured to transmit the request signal including text data, and wherein the display unit is configured to display the age verification screen including a text string using the text data (see fig. 1).

As per claim 9, Benschop discloses wherein the text string includes information for suggesting an action to be performed by the confirmer (see [0077]).

As per claim 10, Benschop discloses wherein the text string includes information indicating a specific age as a reference for comparison with an age of the target person in the age verification 
([0018] Age restricted services include e.g. entry of a building or other premises for an event not aimed at people under or above a particular age. The supplier system may e.g. comprise a tourniquet provided with an age verification terminal.).

As per claim 11, Samet discloses wherein the mobile terminal further includes an attachment portion for directly or indirectly attaching the mobile terminal to the confirmer, and wherein the display unit is configured to be able to display a name tag screen including identification information for identifying the confirmer ([0146] End user data 1135 includes information about the user, such as the device name, device type, and user ID.).
The name tag is considered Non-Functional Descriptive material

As per claim 12, Benschop discloses wherein the display unit is a memory-type display that maintains display of a screen displayed by energizing the display unit until at least a predetermined time elapses from a stop timing of the energization (see fig. 2).

As per claim 15, Benschop discloses a shopping assistance system comprising: 
the age verification system of Claim 1; and
a sales system that is able to perform communication with the management apparatus and perform sales processing of a product 
([0021] It should further be appreciated that, besides the age verification terminal, the supplier system may comprise a payment system. In an embodiment of the invention, the payment system and the age verification terminal are only coupled via the remote age verification system without any direct connection.),


([0040] The super market may sell a plurality of goods, amongst which are age-restricted items such as tobacco, alcoholic beverages, weapons etc.), and

transmit a permission signal to the sales system when receiving the response signal indicating pass of the age verification from the mobile terminal 
([0021] If an age-restricted item is bought, the cashier or the payment system may signal to the customer that he should use the age verification terminal before the item can be processed by the payment system.).

As per claim 16, Benschop discloses wherein the sales system is configured to continue the sales processing of the specific product when the permission signal is received from the management apparatus, and stop the sales processing of the specific product when the permission signal is not received from the management apparatus 
([0059] The central computer system 4 may then be configured to make the age verification request available for settling for the display units only after determining that an age verification request originates from an age verification terminal 8 for which a transaction initiation signal has been received from a related payment system 7.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benschop (U.S. Patent Publication No. 2017/0200208) and Samet (U.S. Patent Publication No. 2016/0063314) further in view of Chen (U.S. Patent Publication No. 2017/0115722).
As per claim 13, Benschop and Samet disclose the claimed invention but do not appear to explicitly disclose the age verification system of Claim 12, wherein the mobile terminal is configured to operate by power supply from a battery, and
wherein the display unit is configured to display the name tag screen in a case where a remaining capacity of the battery is equal to or less than a threshold value.
Chen teaches an image displaying apparatus and method of operating the same with the feature of wherein the mobile terminal is configured to operate by power supply from a battery, and wherein the display unit is configured to display the name tag screen in a case where a remaining capacity of the battery is equal to or less than a threshold value ([0128] Referring to FIG. 7A, when the remaining capacity of the battery of the terminal is within a first threshold range (e.g., when the remaining capacity of the battery is between 90% and 100%), the terminal may display the home screen image on the entire region of the display. Referring to FIG. 7B, when the remaining capacity of the battery of the terminal is within a third threshold range (e.g., when the battery remains are between 0% and 30%), the terminal may activate only a partial region from the entire region of the display).
From this teaching of Chen, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination of Benschop and Samet to include the display dependent on remaining battery capacity, taught by Chen, in order to provide power consumption control.
The name tag is considered Non-Functional Descriptive material

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benschop (U.S. Patent Publication No. 2017/0200208) and Samet (U.S. Patent Publication No. 2016/0063314) further in view of Mocko (U.S. Patent Publication No. 2015/0363757)
As per claim 14, Benschop and Samet disclose the claimed invention but do not appear to explicitly disclose wherein the mobile terminal further includes a display control unit that controls the display unit, and wherein the display control unit is configured to switch between a first mode and a second mode according to a direction of the display unit, the first mode allowing the name tag screen to be displayed on the display unit, and the second mode allowing a screen other than the name tag screen to be displayed on the display unit.
Mocko teaches determining languages for a multilingual interface with the feature of  wherein the mobile terminal further includes a display control unit that controls the display unit, and wherein the display control unit is configured to switch between a first mode and a second mode according to a direction of the display unit, the first mode allowing the name tag screen to be displayed on the display unit, and the second mode allowing a screen other than the name tag screen to be displayed on the display unit ([0018]In some examples, the second UI may be presented on the display before the merchant rotates or otherwise changes the position of the display to face the buyer. In other examples, the second UI may be presented on the display in response to the merchant device detecting rotation or other change in the position of the display.).
From this teaching of Mocko, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination of Benschop and Samet to include the first and second mode, taught by Mocko, in order to provide multiple user interfaces.
The name tag is considered Non-Functional Descriptive material

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687